Citation Nr: 1041032	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  05-26 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for left 
paravertebral muscle strain.

3.  Entitlement to a total rating due to individual 
unemployability caused by service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from January 1985 to December 
1985.  

This case was previously before the Board of Veterans' Appeals 
(Board) on April 2, 2008, at which time, it was remanded for 
further development.  Following the requested development, the VA 
Appeals Management Center (AMC) in Washington, D.C. confirmed and 
continued the denials of entitlement to service connection for 
PTSD; entitlement to an increased rating for left paravertebral 
strain; and entitlement to a TDIU.  Thereafter, the case was 
returned to the Board for further appellate action.

The Veteran's service personnel records show that he served under 
the name [redacted], his stepfather's last name.  In 
February 1998, he reported that he was reverting to his given 
name, [redacted].  Hence, the title page refers to the 
Veteran as [redacted], also known as [redacted].  

After reviewing the record, the Board finds that additional 
development is warranted prior to further consideration by the 
Board.  Accordingly, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

In its April 2008 remand, the Board directed the AMC to schedule 
the Veteran for a VA orthopedic examination, to include a 
functional capacity evaluation,  to determine the extent of 
impairment due to his service-connected left paravertebral muscle 
strain.  

In November 2009, the Veteran was examined by VA prior to his 
admission to a VA domiciliary.  However, despite instructions 
from the Board, there is no evidence as to whether the examiner 
reviewed the Veteran's claims file, and, if so, to what extent.  
There is also no evidence that the examiner was asked whether, 
and to what extent, the Veteran experienced functional loss due 
to pain and/or any of the other symptoms noted above during 
flare- ups and/or with repeated use.  In this regard, the 
examiner did not express any functional loss in terms of 
additional degrees of limitation of motion (beyond that 
clinically shown).  Finally, the examiner did not render an 
opinion, as to whether the Veteran's service- connected 
disabilities, either singly or in the aggregate, rendered him 
unable to secure or follow a substantially gainful occupation.  
The lack of such findings suggests less-than-full compliance with 
instructions in the Board's remand and could be potentially 
prejudicial to the Veteran, should the Board adjudicate the 
appeal without such evidence.  Accordingly, such omissions must 
be remedied.  Stegall v. West , 11 Vet. App. 268 (1998).  

In reviewing the record, the Board also notes that the Veteran 
has an outstanding request to have a hearing at the RO before a 
member of the Board.  

On November 1, 2007, the Veteran was scheduled to have a hearing 
at the RO before a member of the Board; however, the Veteran did 
not report for that hearing.

On November 5, 2007, VA contacted the Veteran in regard to a 
matter not currently before the Board.  At that time, it was 
noted that the Veteran had not received the notice of his 
November 1, 2007 hearing, until the day of the hearing.  It was 
requested that another hearing be scheduled.  
In correspondence, dated November 14, 2007, the RO notified the 
Veteran that his case was being transferred to the Board.  

In correspondence, received at the RO in December 2007, the 
Veteran reiterated his request that he be rescheduled for a 
hearing before a member of the Board.  The RO forwarded that 
request to the Board where it was received on April 8, 2008, 
several days after the April 2008 remand was dispatched.  

There is no evidence on file suggesting that the Veteran has 
withdrawn his request to have a hearing at the RO before a member 
of the Board.  To date, however, that hearing has not been 
rescheduled.  

In light of the foregoing, the case is remanded for the following 
actions:

1.  The RO must schedule the Veteran for an 
orthopedic examination to determine the 
extent of his service-connected left 
paravertebral muscle strain.  All indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled. 

The claims folder must be made available to 
the examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

The examiner must identify all 
manifestations associated with left 
paravertebral muscle strain, including, but 
not limited to, a) the Veteran's range of 
back motion, or, if ankylosis is present, 
whether it is favorable or unfavorable; b) 
whether, and to what extent, the Veteran 
experiences additional functional loss, a 
lack of normal endurance, or incoordination 
during flare- ups and/or with repeated use.  
In this regard, the examiner must express 
any functional loss in terms of additional 
degrees of limitation of motion (beyond 
that clinically shown).  

Finally, the examiner must render an 
opinion, as to the effects of the service-
connected left paravertebral muscle strain 
on the Veteran's ordinary activity.  This 
should include, but is not limited to, an 
opinion as to whether the Veteran's 
service- connected disabilities, i.e., left 
paravertebral muscle strain, hypertension, 
and a left scrotal cyst, either singly or 
in the aggregate, render him unable to 
secure or follow a substantially gainful 
occupation.  

The Veteran is advised that it is his 
responsibility to report for the 
examinations and to cooperate in the 
development of his claims. The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2010). 

In the event that the Veteran does not 
report for the aforementioned examination, 
a copy of the notice scheduling the 
examination should be associated with the 
claims folder.  In this regard, it should 
be indicated whether any notice that was 
sent was returned by the Post Office as 
undeliverable.

2.  When the actions requested have been 
completed, undertake any other indicated 
development.  Then readjudicate the issues 
of entitlement to service connection for 
PTSD; entitlement to a rating in excess of 
20 percent for a left paravertebral muscle 
strain; and entitlement to a TDIU.  

If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond. 

3.  When the actions in parts 1 and 2 have 
been completed, and if the case is 
otherwise in order, schedule the Veteran 
for a hearing at the RO before a member of 
the Board.  

A copy of the hearing notice must be 
associated with the claims folder.  If the 
notice is undeliverable or is otherwise 
returned by the Post Office, that fact must 
be noted in writing and associated with the 
claims folder.  In this regard, the RO must 
associate any returned envelope with the 
claims folder.  

If the Veteran fails to report for the 
hearing, that fact must be noted in writing 
and associated with the claims folder.  

After the hearing has been completed, a 
transcript of the hearing must be 
associated with the claims folder.  
Thereafter, if in order, the case must be 
returned to the Board for further appellate 
action.

During the foregoing development, the Veteran need take no action 
unless he is notified to do so.  However, he is advised that he 
has the right to submit any additional evidence and/or argument 
on the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


